Case: 21-10236     Document: 00516249591         Page: 1     Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 22, 2022
                                  No. 21-10236                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Carlos German Lema Nogales,

                                                           Petitioner—Appellant,

                                       versus

   Department of Homeland Security; ICE; U.S. Attorney;
   Warden, Eden Detention Facility,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 6:21-CV-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Appellant Carlos Nogales, a native and citizen of Ecuador, was
   convicted of conspiracy to possess with intent to distribute various illegal




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10236          Document: 00516249591              Page: 2      Date Filed: 03/22/2022




                                           No. 21-10236


   drugs. He was sentenced to 120 months in prison and eventually placed in
   U.S. Immigration and Customs Enforcement’s (“ICE”) custody. 1
           Proceeding pro se, 2 Nogales, who characterizes himself as a “high risk
   individual,” argues that his continued detainment violates his substantive
   due process rights under the Fifth Amendment because of the COVID-19
   pandemic. Specifically, he asserts that he is entitled to release or a bond
   hearing because, inter alia, “no conditions of confinement can protect him
   from” the easily transmissible disease. He therefore appeals the district
   court’s judgment dismissing the case for want of jurisdiction. Nogales also
   requests appointment of counsel.
           Nogales’s appeal is primarily based on the mistaken belief that he can
   pursue habeas relief due to the allegedly dangerous conditions of his
   confinement caused by COVID-19. 3 As we have previously acknowledged,
   “§ 1983 suits are the proper vehicle to attack unconstitutional conditions of
   confinement and prison procedures,” whereas “the proper vehicle to seek
   release from custody” is a habeas petition. Carson v. Johnson, 112 F.3d 818,
   820 (5th Cir. 1997). Nogales argues that his claim fits into the latter category,
   contending that he is “challeng[ing] the validity of his continued
   confinement during an ongoing pandemic” and that release is “his only
   remedy.” However, Nogales mischaracterizes the nature of his argument—
   he does not, for instance, challenge ICE’s initial authority to detain him or
   the circumstances that led to his detainment; rather, he maintains “that there


           1
               Nogales is currently held in the Eden Detention Center in Eden, Texas.
           2
              Because Nogales is a pro se plaintiff, we construe his brief liberally. See Johnson
   v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993).
           3
             To the extent Nogales raises other claims, including a challenge to the duration
   of his confinement, he waived these arguments by failing to raise them before the district
   court. See United States v. Bigler, 817 F.2d 1139, 1140 (5th Cir. 1987).




                                                 2
Case: 21-10236         Document: 00516249591               Page: 3      Date Filed: 03/22/2022




                                           No. 21-10236


   are no possible steps . . . that would protect his constitutional rights while he
   remains in civil detention during the COVID-19 pandemic.”
           In other words, Nogales is not actually challenging the “fact” of his
   confinement 4 (though he contends otherwise); rather, his claim, at its heart,
   challenges the conditions of his confinement. Because we lack jurisdiction
   over such a claim, Nogales cannot seek habeas relief under § 2241. 5 See Rice
   v. Gonzalez, 985 F.3d 1069, 1070 (5th Cir. 2021) (“[T]he Great Writ does
   not, in this circuit, afford release for prisoners held in state custody due to
   adverse conditions of confinement.”), cert. denied, 142 S. Ct. 216 (2021)
   (mem.); see also id. at 1070 & n.2 (holding that, in this circuit, § 2241 does not
   provide jurisdiction for federal prisoners seeking “COVID-related release
   from custody” and that such claims are “handled pursuant to 42 U.S.C.
   § 1983”).
           Accordingly, we AFFIRM the district court’s judgment dismissing
   his case for want of jurisdiction. 6 All other pending motions before this court,
   including the motion for appointment of counsel, are DENIED.


           4
              See Spina v. Aaron, 821 F.2d 1126, 1127–28 (5th Cir. 1987) (“Congress has
   determined that habeas corpus is the appropriate remedy for state prisoners attacking the
   validity of the fact or length of their confinement, and that specific determination must
   override the general terms of § 1983.” (quotation omitted)).
           5
            Indeed, “[i]f a challenge to the ‘fact’ of detention merely required that a detainee
   claim some circumstance of their detention was unconstitutional or illegal, any condition
   of confinement claim would be cognizable under habeas.” Francois v. Garcia, 509 F. Supp.
   3d 668, 674 (S.D. Tex. 2020).
           6
              We also affirm the denial of the related motions as to which the district court
   lacked jurisdiction. Indeed, we lack jurisdiction to review temporary restraining order
   denials in any event. Matter of Lieb, 915 F.2d 180, 183 (5th Cir. 1990) (“This court has long
   held that the denial of an application for a temporary restraining order is not appealable.”).
   As far as the denial of the motion for an evidentiary hearing, that motion was based on
   Nogales’s desire to correct “certain inaccuracies” concerning COVID-19 protocols and an




                                                 3
Case: 21-10236       Document: 00516249591            Page: 4      Date Filed: 03/22/2022




   alleged riot that took place at the Eden Detention Center. Assuming arguendo that there
   were such inaccuracies, they have no bearing on whether Nogales can proceed under
   § 2241 to obtain habeas relief.